           Case 1:19-cv-03157-ENV-RLM Document 3 Filed 05/28/19 Page 1 of 2 PageID #: 35
AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                               for the

                                                    Eastern District of New York

                                                                         )
        FREEDOM MORTGAGE CORPORATION                                     )
                                                                         )
______________________________________________                           )
                    Plaintiff,                                           )   Civil Action No. 19-cv-3157
                        v.                                               )
                                                                         )
ADEBOLA O. AWE, JENNIFER A. WARD, NEW                                    )
YORK CITY ENVIRONMENTAL CONTROL BOARD                                    )
______________________________________________                           )
                   Defendants                                            )
                                                                         )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                             SEE ATTACHED RIDER


            A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Gross Polowy, LLC
                                 900 Merchants Concourse, Suite 201
                                        Westbury, NY 11590


            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                               Douglas C. Palmer
                                                                              CLERK OF COURT

      5/28/2019
Date: ___________                                                              /s/Priscilla Bowens
                                                                              _______________________________
                                                                                     Signature of Clerk or Deputy Clerk
          Case 1:19-cv-03157-ENV-RLM Document 3 Filed 05/28/19 Page 2 of 2 PageID #: 36

                                                              Summons Rider
                                                              Civil Action No.
FREEDOM MORTGAGE CORPORATION v. ADEBOLA O. AWE, JENNIFER A. WARD, NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD, CITY REGISTER OF THE CITY OF NEW YORK, KINGS COUNTY
                                                                        .
       x----------------------------------------------------------------------------------------------------------------------------x
To:
Adebola O. Awe
4809 Avenue M, Floor 2
Brooklyn, NY 11234

Jennifer A. Ward
4809 Avenue M, Floor 2
Brooklyn, NY 11234

New York City Environmental Control Board
100 Church Street
New York, NY 10007
